Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 10/29/2021 is acknowledged.
3.	Claims 1-18, 20 and 24 are pending.
4.	Applicant is reminded that “use” claims are non-statutory.  Claim 24 has been restricted as it reads on an in vitro method of using the polypeptide of claim 1 in preparation of a drug.  
5.         This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect: 
A single, specific polypeptide/antibody/fusion protein comprising a modified Fc fragment.  The polypeptide must be a single, specific, complete polypeptide/antibody/fusion protein comprising any and all modifications and the polypeptide/antibody/fusion protein must be elected by a sequence identification number.  Applicant is requested to indicate subsequences and mutations if any are present within the single specific polypeptide/antibody/fusion protein elected.    An example of a proper election is the antibody of SEQ ID NOs 9 and 10; or the polypeptide of SEQ ID NO:9.  An example of an improper election is an antibody comprising SEQ ID NO:9.  Applicant should elect with as much specificity as possible.  Claims not directed to the elected species will be withdrawn. 
The recited polypeptides/antibodies/fusion proteins have different structures, physiochemical properties and functions, so each species is patentably distinct.  
single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  NONE

6.         Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
January 28, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644